MORRISON, Judge.
The appeal is from a conviction for driving a motor vehicle while intoxicated, with the penalty assessed at one year in the penitentiary.
The evidence amply supports 'the jury’s finding of guilt.
 The bills of exception were not filed within the time -provided by Article 760, Vernon’s Ann.C.C.P., Sec. 5, and so can not be considered by the court. The trial court attempted to extend the time by entering an order on October 10, 1950, granting thirty days additional time for filing bills of exception and statement of facts. Such order is without force because the thirty days allowed by the above article had already expired. See Taylor v. State, 149 Tex.Cr.R. 493, 196 S.W.2d 520.
There being no complaint properly before the Court nothing is presented for review. The judgment of the trial court is affirmed.